DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 12/16/2021 has been entered.  Claims 1-19 have been canceled, and claims 20, 24, 31, 40 and 41 have been amended.  Therefore, claims 20-44 are now pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-30 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 7,204,088 B2) in view of Spalding (US 4,276,994). 
Regarding claims 20-24, Uchiyama et al. discloses a brake assembly (figs. 1-6) comprising: 

a perch (41) configured to connect to a handlebar; 
a piston (6) configured to move within the channel along the longitudinal axis; 
a pushrod (15) coupled to the piston (6);
a lever (1 including 21) coupled to the master cylinder assembly for rotation about a pivot (note the center axis of the rotational shaft 4 as shown in fig. 1), the lever configured to rotate about the pivot in a first direction toward the cylinder; 
a recess (52) disposed in a piston-facing surface of the lever; and 
an insert (51) sized to fit within the recess, the insert comprising a cavity (53) configured to receive at least a portion of the pushrod.
Uchiyama et al. discloses all claimed limitations as set forth above, but fails to disclose a raised ridge disposed on an outer surface of the cylinder, the raised ridge extending along the outer surface from a first end to a second end in a direction parallel with the longitudinal axis, wherein the raised ridge extends from a first end portion to a second end portion of a reservoir of the master cylinder assembly, the reservoir connected with the cylinder, and a connection between the raised ridge and the cylinder overlaps with a stroke of the piston within the channel.  However, Spalding discloses a master cylinder (figs. 5-7) comprising a reservoir (16a and 17a), a plurality of reinforcing arms or ribs (note the ribs on the outer surface of the cylinder shown in figs. 5 and 7), wherein the raised ridge extends from a first end portion to a second end portion of a reservoir of the master cylinder assembly, the reservoir connected with the cylinder, and a connection between the raised ridge and the cylinder overlaps with a stroke of the piston within the channel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the master cylinder of Uchiyama et al. to provide a plurality of supporting arms or ribs as taught by Spalding will further reinforce the master cylinder while minimizing production cost.     
Re-claim 25, Uchiyama et al. discloses the pushrod (16) is configured to articulate relative to the piston (6).
Re-claim 26, Uchiyama et al. discloses the insert (51) is a removable insert.
Re-claim 27, Uchiyama et al. discloses the lever comprises a port (note the opening portion of the lever portion 21 where the insert 51 is disposed in as shown in fig. 6) configured to facilitate removal of the removable insert from the recess.
Re-claim 28, Uchiyama et al. discloses the port (note the opening portion of the lever portion 21 where the insert 51 is disposed in as shown in fig. 6) is a through hole disposed within the recess.
Re-claim 29, Uchiyama et al. discloses the master cylinder assembly further comprises an abutment having a cap surface (34), the cap surface configured to contact a stop surface (24) disposed on the lever to hold the lever in an at-rest position, the cap surface being adjustable to allow adjustment of the at-rest position of the lever (note col. 6, lines 33-63).
Re-claim 30, Uchiyama et al. discloses the cap surface comprises a threaded screw (19) configured to be advanced longitudinally away from or toward the cylinder, thereby changing a rotational angle of the lever at which the stop surface contacts the cap surface (note col. 6, lines 33-63).
Regarding claims 41-44, Uchiyama et al. in view of Spalding as set forth above discloses all claimed limitations including a plurality of ridges positioned on the master cylinder but fails to disclose various orientations as recited in the claims.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to position each of the ridges as recited in the claims, since it has been held that rearranging parts of an invention involves only routine skill in the art in order to minimize any overall bulk of the master cylinder.   



Allowable Subject Matter
Claims 31-40 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 20-44 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/            Examiner, Art Unit 3657      

/Robert A. Siconolfi/            Supervisory Patent Examiner, Art Unit 3657